IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,                           No. 77378-0-I

                            Respondent,         DIVISION ONE

               v.                               UNPUBLISHED OPINION

 CHRISTOPHER GEORGE DREIER,

                                Appellant.      FILED: March 11,2019


       CHUN, J.   —   The State charged Christopher Dreier with first degree animal

cruelty after he shot and injured a dog. Dreier claimed self-defense, but the jury

convicted him as charged. On appeal, Dreier contends the State failed to prove

beyond a reasonable doubt that his actions were unlawful. Because sufficient

evidence supports the conviction, we affirm.

                                   BACKGROUND

       One April evening in 2016, Dreier was helping his neighbors with work on

their home. His three young children played near the river that passed through

the property. His small Pomeranian dog was also on site with them.

       On previous days, Dreier had seen a pit bull mix dog roaming unleashed

on the property. Dreier claimed the dog had acted aggressively toward him and

his Pomeranian, and had chased a deer with seemingly lethal intent. Dreier had

a negative history with pit bulls, having witnessed a different pit bull attack and

kill one of his dogs the year before.
No. 77378-0-1/2


       On this day, the pit bull mix passed through the yard, roaming unleashed.

Upon seeing the dog walk through the property, Dreier went to his home for his

.22 caliber rifle. He returned to the property with the gun. When a neighbor

announced the return of the dog, Dreier became concerned about the safety of

his children. He retrieved the gun and stood between the dog and his children.

Dreier attempted to “shoo” the dog away, but the dog continued tO approach with

its tail up. When the dog was 15 feet away, Dreier fired the gun at least twice.

       Neighbors, Misty Sattler and her family, heard the gunshots and a dog

yelping. They found their dog, Lailay, lying in a pool of blood. Sattler saw Dreier

standing nearby with the gun, and he admitted that he had shot her dog. Sattler

called 911 and a deputy with the Snohomish County Sheriff’s Office responded to

the incident. Dreier readily cooperated with the deputy, believing he had done

nothing wrong.

       Sattler took Lailay to the veterinarian who found multiple puncture

wounds, bullet fragments, and a fracture of the humerus in her left leg. Lailay’s

injuries required surgery. She survived the shooting but almost lost her leg and

still has deeply embedded bullet fragments in her body. She spent

approximately 12 weeks in a cast but regained little use of her leg.

       Nine months after the incident, the State charged Dreier with one count of

first degree animal cruelty. During the jury trial, Dreier argued that he was

defending himself and his children. The jury found him guilty as charged.




                                         2
No. 77378-0-1/3


        Dreier appeals.1

                                             ANALYSIS

        Dreier contends the State failed to prove all the essential elements of first

degree animal cruelty beyond a reasonable doubt. Specifically, he claims the

State did not meet its burden of proving that he acted unlawfully. We disagree

and affirm.

        Due process requires that the State prove every element of a crime

beyond a reasonable doubt. State v. Johnson, 188 Wash. 2d 742, 750, 399 P.3d
507 (2017). Under Washington’s “law of the case” doctrine, this burden includes

“otherwise unnecessary elements of the offense when such added elements are

included without objection in the ‘to convict’ instruction.” State v. Hickman, 135
Wash. 2d 97, 102, 954 P.2d 900 (1998); Johnson, 188 Wash. 2d at 756. On appeal, a

defendant may challenge the sufficiency of the evidence of the added element.

Hickman, 135 Wash. 2d at 102.

        To determine whether sufficient evidence supports a conviction, an

appellate court must “view the evidence in the light most favorable to the

prosecution and determine whether any rational fact finder could have found the

elements of the crime beyond a reasonable doubt.” State v. Homan, 181 Wash. 2d
102, 105, 330 P.3d 182 (2014). A claim of insufficient evidence admits the truth

of the State’s evidence and all reasonable inferences from that evidence, and

those inferences must be interpreted in favor of the State and most strongly


        1   Initially, the State filed a cross-appeal. The State withdrew its cross-appeal on July 10,
2018.


                                                    3
No. 77378-0-1/4


against the defendant. State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068

(1992). Additionally, an appellate court “must defer to the trier of fact for

purposes of resolving conflicting testimony and evaluating the persuasiveness of

the evidence.” Homan, 181 Wash. 2d at 106.

       A person commits first degree animal cruelty when, “except as authorized

in law, he or she intentionally (a) inflicts substantial pain on, (b) causes physical

injury to, or (c) kills an animal by a means causing undue suffering or while

manifesting an extreme indifference to life.” RCW 16.52.205(1). The trial court

provided the jury with a to-convict instruction articulating these elements:

       To convict the defendant of the crime of Animal Cruelty in the First
       Degree, each of the following elements of the crime must be proved
       beyond a reasonable doubt:
         (1) That on or about the 3rd day of April, 2016, the Defendant
         intentionally and unlawfully;
             (a) Inflicted substantial pain on an animal; or
             (b) Caused physical injury to an animal; and
         (2) That any of these acts occurred in the State of Washington.

As an attempt to translate the statutory element of “except as authorized by law,”

the jury instruction included the requirement that Dreier acted ‘unlawfully.” As a

result, the to-convict instruction established “unlawfully” as an additional element

requiring proof beyond a reasonable doubt by the State. See Johnson, 188
Wash. 2d at 756.

       The jury instructions also instructed that “[i}t is a defense to the charge of

Animal Cruelty in the First degree that the force used was lawful as defined in




                                          4
No. 77378-0-1/5


this instruction.” The instruction required the State to prove beyond a reasonable

doubt that the force used by Dreler was not lawful.

       The State argues it presented sufficient evidence that Dreier did not act in

self-defense or defense of others, thereby proving beyond a reasonable doubt

that Dreler unlawfully inflicted pain on the dog. Dreier contends the State

conflates “unlawfulness” with “not acting in self-defense,” when numerous other

statutorily acceptable ways exist to lawfully inflict pain or injury on an animal.

Specifically, Dreier cites food production, hunting, laboratory testing, and

religious reasons as lawful means of causing pain or injury to an animal. ~

RCW 16.58.040; RCW 77.32.450; RCW 16.52.220; RCW 16.50.150. According

to Dreier, the State may have proved he did not act in self-defense or defense of

others, but failed to demonstrate he violated any of the statutes allowing injury to

animals.

       Dreler invoked self-defense and defense of others as the only lawful

reasons for his conduct. The jury instructions adhered to this choice of defense

by providing, “It is a defense to the charge of Animal Cruelty in the First Degree

that the force used was lawful as defined in this instruction.” This was the only

jury instruction provided on the issue of lawfulness. Dreler does not argue, nor

does the record show, that he requested further instruction on other lawful

reasons to cause pain or injury to an animal such as food production, hunting,

laboratory testing, or religious reasons.

       Dreier does not dispute the State met its burden of proving that the use of

force was not lawful for self-defense or defense of others. Therefore, in light of


                                            5
No. 77378-0-1/6


the sole instruction provided to the jury on the issue of lawfulness, the State

provided sufficient evidence that Dreier’s action satisfied the “unlawful” element

of the to-convict instruction. To be sure, in this case, the State was not required

to prove that Dreier’s reason for shooting the dog was not for food production,

hunting, laboratory testing, or religious reasons.

       Affirmed.




                                                                   I
WE CONCUR:



                                                 /~WA~%7.




                                          6